                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
                                     :   Hon. Stanley R. Chesler
RECOM CORP.,                        :    Civil Action No. 16-3320
                                    :
            Petitioner,              :
                                    :
                v.                  :
                                    :    OPINION
MILLER BROTHERS, A                   :
DIVISION OF WAMPOLE-MILLER, INC.,:
                                    :
            Respondent.             :
____________________________________:

CHESLER, U.S.D.J.

       This matter comes before the Court on the motion for default judgment against

counterclaim Respondent Recom AG by counterclaim Petitioner Miller Brothers (“Miller”).

For the reasons that follow, the motion will be granted.

       Miller asserted a counterclaim against both Recom Corp. and Recom AG.         In the

Opinion and Order dated December 6, 2016, this Court entered a Judgment against Recom Corp.

Recom AG had not yet appeared in the action; it has since appeared, but then its attorneys were

granted leave to withdraw, and were not replaced.    Recom AG has now defaulted.

       Miller moves for entry of judgment by default on its counterclaim, which seeks

confirmation of the Arbitration Award against Recom AG and Judgment in the amount of the

Award, plus interest.   The court accepts as true the complaint’s factual assertions, except those

pertaining to damages, which the movant must instead prove. Comdyne I, Inc. v. Corbin, 908

F.2d 1142, 1149 (3d Cir. 1990).    The Answer with counterclaim filed by Miller includes a copy

of the Arbitration Award.   The Court accepts as true that Recom AG is a corporate affiliate of


                                                 1
Recom Corp. and that it is jointly liable for the Arbitration Award.   The motion for entry of

default judgment will be granted, the Arbitration Award will be confirmed against Recom AG,

and Judgment will be entered against Recom AG in the amount of the Arbitration Award.



                                                       /s Stanley R. Chesler
                                                     STANLEY R. CHESLER. U.S.D.J.


       Dated:    October 3, 2019




                                                 2
